DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
2.	Claims 1-8 are respectively rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectfully over claims 1, 1, 7, 2, 3, 1, 11, 4 of U.S. Patent No. 11,221,813.
The subject matter claimed in the instant application is an obvious variation of that in the referenced patent publication of US Patent: 11,221,813.  The referenced patent publication and the instant application are claiming similar subject matter as indicated in in the table below.
Instant Application
1. A method for routing an asset to a print partner, comprising: receiving the asset, wherein the asset is associated with asset parameters; determining a ruleset, wherein each rule within the ruleset is associated with an asset parameter permutation, wherein a rule comprises a weight for each print partner, and wherein an asset parameter permutation comprises a specified value for at least one asset parameter; determining a set of preferred print partners based on a rule of the ruleset; determining a set of available print partners from the set of preferred print partners based on a capacity of each print partner of the set of preferred print partners; selecting the print partner from the set of available print partners based on the rule; and routing the asset to the print partner for printing.

2. The method of Claim 1, wherein the asset comprises a digital mail piece.

6. The method of Claim 1, wherein the rule is associated with an asset parameter permutation matching the asset parameters.

3. The method of Claim 1, wherein the asset is received as part of an order, wherein the order comprises a plurality of assets, wherein each asset within the order is individually routed using the method.

4. The method of Claim 1, wherein the ruleset is determined based on a set of optimization factors.

5. The method of Claim 4, wherein the set of optimization factors comprises at least one of print cost, time-to print, or time-to-delivery.

7. The method of Claim 1, wherein the set of preferred print partners are determined based on a routing system state.


8. The method of Claim 1, wherein the print partner is selected based on a daily minimum asset volume associated with the print partner.

Patent: 11,221,813

1. A method for routing a digital mail piece to a print partner, comprising, at a processing system: receiving the digital mail piece, wherein the digital mail piece is associated with asset parameters; determining a ruleset, wherein each rule within the ruleset is associated with an asset parameter permutation, wherein a rule comprises a weight for each print partner, and wherein an asset parameter permutation comprises a specified value for at least one asset parameter; determining a set of preferred print partners based on a rule of the ruleset associated with an asset parameter permutation matching the asset parameters; determining a set of available print partners from the set of preferred print partners based on a capacity of each print partner of the set of preferred print partners; selecting the print partner from the set of available print partners based on the weights of the rule associated with each print partner of the set of available print partners; and routing the digital mail piece to the print partner for printing.

7. The method of claim 1, wherein the digital mail piece is received as part of an order, wherein the order comprises a plurality of digital mail pieces; wherein each digital mail piece within the order is individually routed using the method.
2. The method of claim 1, wherein the rules are determined based on an optimization.
3. The method of claim 2, wherein the optimization is based on a cost per print partner.
11. The method of claim 1, wherein the print partner is selected based on a daily minimum mail piece volume associated with the print partner.
4. The method of claim 2, wherein the optimization is based on a daily capacity per print partner.


Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-7, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and in further view of Field (US Pub: 2003/0218770).
Regarding claim 1, Rajalingam et al teaches: A method for routing an asset to a print partner [abstract], comprising: receiving the asset, wherein the asset is associated with asset parameters [fig. 2: 210, 220]; determining a ruleset, wherein each rule within the ruleset is associated with an asset parameter permutation [p0031-p0041], wherein a rule comprises a weight for each print partner, and wherein an asset parameter permutation comprises a specified value for at least one asset parameter [p0043]; and routing the asset to the print partner for printing [claim 1].  
Rajalingam et al does not determine a set of print partners based on capacity of each print partners.  In the same field of endeavor, Field teaches: determining a set of preferred print partners based on a rule of the ruleset; determining a set of available print partners from the set of preferred print partners based on a capacity of each print partner of the set of preferred print partners [p0022, p0030]; selecting the print partner from the set of available print partners based on the rule; and routing the asset to the print partner for printing [p0024, p0027 (An example of weights of the rule associated with a print partner would be the first to see the job, committing to meet timeline, and/or within pre-established price range.)].  
Therefore, given Rajalingam et al’s prescription on associating each rule with job parameter permutation, assigning values to job parameters and routing the job to a print partner for printing and Field’s teaching on determining a set of printers based on capacity of each printer and selecting a printer from the set of printers, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to determine a set of available printers based on capacity of each printer and select a printer from a set of printers based on the rule associated with job parameters for printing the job.

Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Field further teaches: The method of Claim 1, wherein the asset comprises a digital mail piece [p0009].

Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Rajalingam et al in view of Field further teaches: The method of Claim 1, wherein the ruleset is determined based on a set of optimization factors [Rajalingam: p0021-p0023; Field: p0008, p0030 (Optimization in terms of efficiency based on printing capabilities and job parameters.)].

 	Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Field further teaches: The method of Claim 4, wherein the set of optimization factors comprises at least one of print cost, time-to print, or time-to-delivery [p0041].

Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Rajalingam et al further teaches: The method of Claim 1, wherein the rule is associated with an asset parameter permutation matching the asset parameters [p0031-p0043].

Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Field further teaches: The method of Claim 1, wherein the set of preferred print partners are determined based on a routing system state [p0027, p0030].

Regarding claim 10, the rationale applied to the rejection of claim 1 has been incorporated herein.  Rajalingam et al further teaches: The method of Claim 1, further comprising storing the asset in a datastore, wherein the datastore is queried by the print partner for the asset [p0057, p0007].

	Claim 11 has been analyzed and rejected with regard to claim 1.

Claim 20 has been analyzed and rejected with regard to claim 1. 

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and Field (US Pub: 2003/0218770); and in further view of Fukami (US Pub: 2020/0310725).
Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Rajalingam et al in view of Field routes each job individually although does not specify multiple mail pieces within one order.  In the same field of endeavor, Fukami teaches: The method of Claim 1, wherein the asset is received as part of an order, wherein the order comprises a plurality of assets, wherein each asset within the order is individually routed using the method [p0023-p0027]. Therefore, given Fukami’s prescription on receiving an order with a plurality of jobs and dividing the jobs into different partial groups, and Rajalingam et al in view of Field’s disclosure on analyzing and routing each job individually, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to route jobs from an order individually based on parameters associated with each job.

6.	Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and Field (US Pub: 2003/0218770); and in further view of Suzuki et al (JP Pub: 2013206235 A).
Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Field further teaches: The method of Claim 1, wherein the print partner is selected based on a daily minimum asset volume associated with the print partner [p0010, p0023].  In the same field endeavor, Suzuki also teaches selecting a printer based on a daily minimum asset volume [p0094, p0105 (Daily minimum in terms of who has the earliest availability in a business day.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select a printer based on its daily capacity for improved routing result.

Regarding claim 14, the rationale applied to the rejection of claim 12 has been incorporated herein.  Rajalingam et al in view of Field does not disclose a ruleset is determined by asset volume.  In the same field of endeavor, Suzuki et al teaches: The system of claim 11, wherein the ruleset is determined by estimating an asset volume of received assets for each asset parameter permutation [abstract, p0186, p0187].

Regarding claim 15, the rationale applied to the rejection of claim 11 has been incorporated herein.  Field further teaches: The system of Claim 11, wherein the ruleset is periodically re-calculated based on a remaining daily capacity for each print partner [p0010, p0023].  In the same field of endeavor, Suzuki also updates each printer’s schedule/capacity periodically in [p0094, p0105-p0107 (Depending on real time monitoring of print partners’ capacity and operation status that varies every hour, scheduling/re-evaluating on hourly basis would have been obvious to a skilled in the art for optimization purpose.)].  Therefore, given Field’s teaching on calculating remaining daily capacity and Suzuki’s disclosure on updating a printer’s daily schedule, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to update remaining daily capacity on periodic purpose for adding proper amount of jobs to a printer for optimizing operation.

7.	Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and Field (US Pub: 2003/0218770); and in further view of Hosotsubo (JP Pub: 2005050045 A).
 	Regarding claim 9, the rationale applied to the rejection of claim 1 has been incorporated herein.  Rajalingam et al in view of Field does not specify HTML variable.  In the same field of endeavor, Hosotsubo teaches: The method of Claim 1, wherein the asset is specified by a set of HTML variable values [abstract].  Therefore, given Hosotsubo’s teaching on specifying variable according to HTML description, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to specify a job by variable according to HTML description for simplifying data conversion and formatting process.

Regarding claims 16 and 17, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 16 and 17 have been analyzed and rejected with regard to claim 9.

8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and Field (US Pub: 2003/0218770); and in further view of Tastl et al (US Patent: 10,482,356).
Regarding claim 12, the rationale applied to the rejection of claim 11 has been incorporated herein.  Rajalingam et al in view of Field does not disclose a press ready proof.  In the same field of endeavor, Tastl et al teaches: The system of Claim 11, wherein the asset comprises a press ready proof [abstract claim 1].  Therefore, given Tastl et al’s prescription on print ready proof file it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to provide a print/press ready proof file associated with a job for verification purpose.

 	Regarding claim 13, the rationale applied to the rejection of claim 12 has been incorporated herein.  Tastl et al further teaches: The system of Claim 12, wherein the press ready proof is represented in a PDF format [col 6: lines 14-20].  

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490), Field (US Pub: 2003/0218770), and Hosotsubo (JP Pub: 2005050045 A); and in further view of Hepp et al (US Pub: 2014/0258832).
Regarding claim 18, the rationale applied to the rejection of claim 16 has been incorporated herein.  Rajalingam et al in view of Field and Hosotsubo does not generate a proof.  In the same field of endeavor, Hepp et al teaches: The system of Claim 16, wherein a PDF proof representative of the asset is generated from the set of HTML variable values [p0031].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate PDF proof from set of HTML for reference purpose.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajalingam et al (US Pub: 2017/0060490) and Field (US Pub: 2003/0218770), and Hepp et al (US Pub: 2014/0258832); and in further view of Manabe (US Pub: 2013/0129372).
 	Regarding claim 19, the rationale applied to the rejection of claim 17 has been incorporated herein.  Rajalingam et al in view of Field and Hepp et al does not disclose an identifier for a group of jobs.  In the same field of endeavor, Manabe teaches: The system of Claim 17, further configured to send a batch identifier to the print partner, wherein the batch identifier identifies the batch the asset is printed in [claim 1].  Therefore, given Manabe’s teaching on providing an identifier identifying a batch of print jobs to the printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to associate an identifier with a group of job sent to a printer for identification purpose.

Contact
11.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674